DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 8/23/2022 has been entered. Claim 16 has been canceled, claims 21-23 have been added, claims 1-15 and 17-23 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, 11-15, 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. Patent Application 20170041544 in view of Shakib U.S. Patent Application 20180144547, and further in view of Vaught U.S. Patent Application 20130002813.
Regarding claim 1, Kobayashi discloses a Head-Mounted Display, HMD, comprising:
a camera configured to capture a video of a real-world scene with a first field-of-view (paragraph [0083]: the camera 61 picks up a color image of an outside world in a predetermined direction of the HMD 100, that is, a direction that the user faces in a state in which the user wears the image display section 20 on the head),
a network interface circuit (a radio communication section 132) configured to stream video to a receiving display device (paragraph [0057]: the remote support system causes the remote display section 251 to display a moving image acquired by the head-mounted display device 100 worn by a user), and a processing circuit (control section 10) being operative to
estimate a motion of the camera, determine whether the estimated motion of the camera satisfies one or more conditions indicative of rapid motion, wherein the one or more conditions indicative of rapid motion comprise estimated motion being greater than a threshold value for a translational speed or velocity of the camera, a translational acceleration of the camera, a rotational speed or velocity of the camera, and/or a rotational acceleration of the camera (paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD; paragraph [0108]: The predetermined condition is a condition that the movement amount of the camera 61 is continuously a predetermined threshold or more for a predetermined time. The predetermined threshold is a threshold concerning at least one of a movement amount along the horizontal direction, a movement amount along the vertical direction, and movement amounts in rotating directions about aces (the X axis, the Y axis, and the Z axis). The predetermined threshold is desirably set to a value equal to or larger than a maximum shake amount of the head at the time when the user is performing work (operation) on a target object. The predetermined time is desirably set to a degree of a time period in which it is possible to presume that the user has intentionally changed a target object on which work is performed),
in response to determining that the estimated motion of the camera satisfies the one or more conditions indicative of rapid motion, generate a video from the real-world scene, and stream the generated video instead of the captured video to the receiving display device (paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30) (shake, not working condition), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement (rapid motion) of the camera 61 is not reflected on the frame image for display FM2 (step S40); reduce shake in case of rapid motion), and
in response to determining that the estimated motion of the camera does not satisfy the one or more conditions indicative of rapid motion, stream the captured video to the receiving display device, wherein the captured video is the video of the real-world scene with the first field-of-view captured by the camera (paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30) (working condition, no rapid shake), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well).
Kobayashi discloses all the features with respect to claim 1 as outlined above. However, Kobayashi fails to disclose a 3D model of the real-world scene, the generated video has a second field-of-view which is wider than the first field-of-view, and streaming video explicitly. 
Shakib discloses a 3D model of the real-world scene (paragraph [0006]: mobile devices are becoming capable of capturing image data of a real world environment that can be used to generate a 3D model of the environment; paragraph [0035]: System 400 includes a 3D modeling and navigation server device 402 configured to facilitate generating, rendering, and navigating a 3D model of an environment), 
the generated video has a second field-of-view which is wider than the first field-of-view (paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras.
Kobayashi as modified by Shakib discloses all the features with respect to claim 1 as outlined above. However, Kobayashi as modified by Shakib fails to disclose streaming video explicitly. 
Vaught disclose streaming video (paragraph [0144]: For some 3D images, there may be a right video stream and a left video stream. Each video stream may be fed to a separate remote display 103. For example, one stream could be fed to the right lens and the other to the left lens of the HMD 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 2, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being operative to, if the estimated motion of the camera satisfies one or more conditions indicative of rapid motion and the first field-of-view is smaller than a threshold value representative of the human field-of-view, stream the generated video to the receiving display device, else stream the captured video to the receiving display device (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD; paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement of the camera 61 is not reflected on the frame image for display FM2 (step S40); paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well; Shakib’s paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 4, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being operative to estimate the motion of the camera based on analyzing subsequent frames of the captured video (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 5, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being further operative to determine the second field-of-view based on the first field-of-view and the estimated motion of the camera (Shakib’s paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 6, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, wherein the one or more conditions indicative of rapid motion are indicative of a motion regime in which viewers of the captured video suffer from Visually Induced Motion Sickness, VIMS (Kobayashi’s paragraph [0007]: a person viewing the moving image displayed on the display device has visually induced motion sickness. For example, there is a deficiency in that the target object in the moving image displayed on the display device cannot be accurately grasped). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Regarding claim 7, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, the processing circuit being further operative, subsequent to streaming the generated video to the receiving display device, to stream the captured video to the receiving display device in response to:
streaming the generated video for a predetermined duration of time (Kobayashi’s paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30). The predetermined condition includes a movement amount of the camera 61 and a time period from reference time generated from the processing start data SD; Vaught’s paragraph [0144]: For some 3D images, there may be a right video stream and a left video stream. Each video stream may be fed to a separate remote display 103. For example, one stream could be fed to the right lens and the other to the left lens of the HMD 2). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Claim 8 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 8.
Claim 9 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 9.
Claim 11 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 12.
Claim 13 recites the functions of the apparatus recited in claim 6 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 7 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 7 applies to the method steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 17 recites the functions of the apparatus recited in claim 1 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the apparatus steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 2 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the apparatus steps of claim 18.
Claim 20 recites the functions of the apparatus recited in claim 4 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the apparatus steps of claim 20.

Regarding claim 21, Kobayashi as modified by Shakib and Vaught discloses The HMD according to claim 1, wherein the processing circuit is further operative to
switch to streaming the captured video instead of the generated video to the receiving display device in response to determining that the estimated motion of the camera changes to satisfy one or more conditions indicative of stabilized motion, after the generated video is still streamed for a predetermined or certain duration of time when the estimated motion of the camera changes to satisfy one or more conditions indicative of stabilized motion from rapid motion (Kobayashi’s paragraph [0112]: If the condition determining section 644 determines that the movement satisfies the predetermined condition (YES in step S30) (working condition, no rapid shake), processing in step S60 is executed…The frame image data for display FM2 generated using the reference cutout region EPRs is referred to as standard image data FM2s as well; paragraph [0103]: the data acquiring section 642 of the server 60 acquires, at a fixed time interval (the process iterates), the frame image data FM1; see fig. 7, the process switches at step S30 based on satisfied condition), and
switch to streaming the generated video instead of the captured video to the receiving display device in response to determining that the estimated motion of the camera changes to satisfy one or more conditions indicative of rapid motion, after the captured video is still streamed for a predetermined or certain duration of time when the estimated motion of the camera changes to satisfy one or more conditions indicative of rapid motion from stabilized motion (Kobayashi’s paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30) (shake, not working condition), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement (rapid motion) of the camera 61 is not reflected on the frame image for display FM2 (step S40); reduce shake in case of rapid motion; paragraph [0103]: the data acquiring section 642 of the server 60 acquires, at a fixed time interval (the process iterates), the frame image data FM1; see fig. 7, the process switches at step S30 based on satisfied condition; Shakib’s paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi’s to generate 3D model as taught by Shakib, to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras; and combine Kobayashi and Shakib’s to stream video as taught by Vaught, to view video captured with a remote device.

Claim 22 recites the functions of the apparatus recited in claim 21 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 21 applies to the method steps of claim 22.
Claim 23 recites the functions of the apparatus recited in claim 21 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 21 applies to the apparatus steps of claim 23.

Claim 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi U.S. Patent Application 20170041544 in view of Shakib U.S. Patent Application 20180144547, in view of Vaught U.S. Patent Application 20130002813, and further in view of Huseth U.S. Patent Application 20080122958.
Regarding claim 3, Kobayashi as modified by Shakib and Vaught discloses the HMD according to claim 1, further comprising at least one motion sensor configured to sense a motion of the HMD, the processing circuit being operative to estimate the motion of the camera based on the sensed motion of the HMD (Kobayashi’s paragraph [0061]: detection information DT1 of a nine-axis sensor 66 included in the HMD 100 from the HMD 100; paragraph [0084]: The nine-axis sensor 66 functioning as a sensor is a motion sensor that detects acceleration (three axes of an X axis, a Y axis, and a Z axis), angular velocity (three axes), and terrestrial magnetism (three axes); paragraph [0107]: the condition determining section 644 calculates the movement of the camera 61 on the basis of the detection information DT1 of the nine-axis sensor 66 and determines whether the calculated movement satisfies the predetermined condition stored in the condition table 621 (step S30)). However, Kobayashi as modified by Shakib and Vaught fails to disclose estimating the motion further based on a distance between the camera and the at least one motion sensor.
Huseth discloses estimating the motion further based on a distance between the camera and the at least one motion sensor (paragraph [0053]: for camera 10, the camera-event vertical bearing between camera 10 and the sensor/event 19 is the vertical angle θe2 of a virtual line 72 pointing from the camera to the sensor 19 relative to the vertical axis (see FIG. 7); paragraph [0054]: hc-hs is the relative height between the camera and the sensor/event, and dcs is the relative horizontal distance between the camera and sensor/event).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kobayashi, Shakib and Vaught’s to estimate motion based on distance between camera and sensor as taught by Huseth, to determine a camera field of view.

Claim 10 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 10.
Claim 19 recites the functions of the apparatus recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the apparatus steps of claim 19.

Response to Arguments

Applicant's arguments filed 8/23/2022, page 9 - 13, with respect to the rejection(s) of claim(s) 1, 8 and 17 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 9-13 that Kobayashi fails to disclose, and persons skilled in the art do not have motivation to combine Kobayashi with Shakib to achieve, at least the limitation “in response to determining that the estimated motion of the camera satisfies the one or more conditions indicative of rapid motion, generate a video from a 3D model of the real-world scene, and stream the generated video instead of the captured video to the receiving display device, wherein the generated video has a second field-of-view which is wider than the first field-of-view” of amended claim 1 of the present application.

In reply, the proposed amendment is similar to previous claim, so cannot overcome previous prior art rejection, the applicant's argument is not persuasive. Kobayashi discloses in response to determining that the estimated motion of the camera satisfies the one or more conditions indicative of rapid motion, generate a video from the real-world scene, and stream the generated video instead of the captured video to the receiving display device (paragraph [0113]: If the condition determining section 644 determines that the motion does not satisfy the predetermined condition (NO in step S30) (shake, not working condition), step S40 is executed. That is, the cutout section 643 shifts the center position of the cutout region from the reference cutout position Cs and generates the frame image data for display FM2 such that the movement (rapid motion) of the camera 61 is not reflected on the frame image for display FM2 (step S40); reduce shake in case of rapid motion).
Shakib discloses the generated video has a second field-of-view which is wider than the first field-of-view (paragraph [0081]: smooth transitions between representations of the 3D model (e.g., from a 2D image to another 2D image or from a 3D representation to a 2D image and vice versa), and the ability to provide novel perspectives of the object or environment represented by the 3D model, including wider views than those made by the original scan 2D images. This ability is also required for virtual reality headset displays, where each eye is presented with slightly-different stereo viewpoints).
Kobayashi and Shakib are pertinent art and can be combined to facilitate viewing and navigating a 3D model using 2D and 3D image data captured from cameras.

Applicant argues on page 13-18 that Kobayashi fails to disclose “switch to streaming the captured video instead of the generated video to the receiving display device in response to determining that the estimated motion of the camera satisfies one or more conditions indicative of stabilized, after the generated video is still streamed for a predetermined or certain duration of time when the estimated motion of the camera changes to satisfy one or more conditions indicative of stabilized motion from rapid motion” of amended claim 1 of the present application.

In reply, see Kobayashi’s fig. 7, paragraph [0103]: the data acquiring section 642 of the server 60 acquires, at a fixed time interval (the process iterates), the frame image data FM1. The process switches at step S30 based on satisfied condition. 

Applicant argues on page 18-19 that Kobayashi does not disclose that the movement of the camera 61 is detected further on the basis of a distance between the camera 61 and the nine-axis sensor 66.

In reply, the rejection is based on Kobayashi, Shakib, Vaught and Huseth combined. Huseth discloses estimating the motion further based on a distance between the camera and the at least one motion sensor (paragraph [0053]: for camera 10, the camera-event vertical bearing between camera 10 and the sensor/event 19 is the vertical angle θe2 of a virtual line 72 pointing from the camera to the sensor 19 relative to the vertical axis (see FIG. 7); paragraph [0054]: hc-hs is the relative height between the camera and the sensor/event, and dcs is the relative horizontal distance between the camera and sensor/event).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616